UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/16 Item 1. Proxy Voting Records. AMERICAN CAPITAL AGENCY CORP. Meeting Date:APR 19, 2016 Record Date:FEB 25, 2016 Meeting Type:ANNUAL Ticker:AGNC Security ID:02503X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Malon Wilkus (WITHDRAWN RESOLUTION) Management None None 1.2 Elect Director John R. Erickson Management For Against 1.3 Elect Director Samuel A. Flax Management For For 1.4 Elect Director Alvin N. Puryear Management For For 1.5 Elect Director Robert M. Couch Management For For 1.6 Elect Director Morris A. Davis Management For For 1.7 Elect Director Randy E. Dobbs Management For For 1.8 Elect Director Larry K. Harvey Management For For 1.9 Elect Director Prue B. Larocca Management For For 1.10 Elect Director Gary Kain Management For For 2 Amend Non-Employee Director Omnibus Stock Plan Management For For 3 Provide Directors May Be Removed With or Without Cause Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For ANNALY CAPITAL MANAGEMENT, INC. Meeting Date:MAY 26, 2016 Record Date:MAR 29, 2016 Meeting Type:ANNUAL Ticker:NLY Security ID:035710409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kevin G. Keyes Management For For 1b Elect Director Kevin P. Brady Management For For 1c Elect Director E. Wayne Nordberg Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For HATTERAS FINANCIAL CORP. Meeting Date:MAY 04, 2016 Record Date:MAR 02, 2016 Meeting Type:ANNUAL Ticker:HTS Security ID:41902R103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael R. Hough Management For For 1.2 Elect Director Benjamin M. Hough Management For For 1.3 Elect Director David W. Berson Management For For 1.4 Elect Director Ira G. Kawaller Management For For 1.5 Elect Director Vicki McElreath Management For For 1.6 Elect Director Jeffrey D. Miller Management For Withhold 1.7 Elect Director William V. Nutt, Jr. Management For For 1.8 Elect Director Thomas D. Wren Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Strategic Mortgage Portfolio By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 29, 2016 * Print the name and title of each signing officer under his or her signature.
